*11OPINION OF THE COURT
Per Curiam.
In this proceeding, the respondent was charged with two allegations of professional misconduct. The Special Referee sustained both charges. The petitioner moves to confirm the report of the Special Referee. The respondent has asserted no opposition to the motion to confirm.
Charge One alleged that the respondent was convicted of the crime of criminal trespass in the second degree on or about August 25, 1989, in violation of Penal Law § 140.15, a class A misdemeanor. On or about March 8, 1990, the respondent was convicted of attempted assault in the third degree in violation of Penal Law §§ 110.00 and 120.00, a class B misdemeanor. On or about March 8, 1990, the respondent was convicted of criminal mischief in the fourth degree in violation of Penal Law § 145.00, a class A misdemeanor.
Charge Two alleged that the respondent failed to furnish to the Appellate Division records of her convictions for attempted assault in the third degree and criminal mischief in the fourth degree.
After reviewing all of the evidence adduced, we conclude that the Special Referee properly sustained both charges of professional misconduct against the respondent. The respondent is guilty of the misconduct outlined above. Accordingly, the petitioner’s motion to confirm the report of the Special Referee is granted.
In determining an appropriate measure of discipline to be imposed, we have taken into consideration the respondent’s assaultive behavior, her criminal history, her emotional instability, and her lack of proper decorum during the hearing. Under the circumstances, the respondent is suspended from the practice of law for a period of five years, commencing March 10, 1993, and until the further order of this Court.
Mangano, P. J., Thompson, Bracken, Sullivan and Eiber, JJ., concur.
Ordered that the petitioner’s motion to confirm the report of the Special Referee is granted; and it is further,
Ordered that the respondent, Rhoda Stockton, is suspended from the practice of law for a period of five years, commencing March 10, 1993, and continuing until the further order of this *12Court, with leave to the respondent to apply for reinstatement no sooner than six months before the expiration of the said period of five years upon furnishing satisfactory proof (a) that during the said periods she refrained from practicing or attempting to practice law, (b) that she has fully complied with this order and with the terms and provisions of the written rules governing the conduct of disbarred, suspended and resigned attorneys (22 NYCRR 691.10), and (c) that she has otherwise properly conducted herself; and it is further,
Ordered that pursuant to Judiciary Law §90, during the period of suspension and until the further order of this Court, the respondent, Rhoda Stockton, is commanded to desist and refrain (1) from practicing law in any form, either as principal or agent, clerk or employee of another, (2) from appearing as an attorney or counselor-at-law before any court, Judge, Justice, board, commission or other public authority, (3) from giving to another an opinion as to the law or its application or any advice in relation thereto, and (4) from holding herself out in any way as an attorney and counselor-at-law.